Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
	In response to amendment filed on 01/21/2021, claims 1, 4, 6, 9, 19, 21-22, 26, 30, and 33 are amended. No claims are new. Claims 7-8, 10, 13-14, 17, 23-25, 28-29, and 31-32 are currently canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 19, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 19, and 26 recite, “receivinq an indication from a second user to access the at least one file or application; and in response to the indication, providing full access to the second user, via the VSS, to the at least one file or application, without downloadinq the at least one file or application to the second user's system” However, Examiner was not able to find support for these amendments in the original specification. For example, original specification does not have mention of “download” at all. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 9, 16, 18-22, 26, 27, 30, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrall et al. (US Publication No. 2013/0290464 A1 provisional applications 61/638,866, 61/731,517, 61/731,518 filed 04/26/2012, 11/30,2012, and 11/30/2012, which provide full support)) in view of NPL: ”Google Drive: Access and organize your files”, hereinafter “Google”, and further in view of Sanders et al. (US Publication No. 2013/0047084 A1)

In regards to claim 1, Barrall teaches, A method, comprising: 
providing a virtual storage space (VSS); providing access to the VSS to at least two user systems; (See fig. 19 and paragraph 150, providing access to all connected folders of a user's account where at least one of the connected folder is shared between user X and Y (e.g. at least two users devices). Also see paragraph 166, "group of users may have access to the same virtual container”.)
providing a user interface (UI) by which each of the users accesses the VSS and through which a first user may place at least one of virtual files and virtual applications in the VSS, (See figs. 19, 23, 30, 40, and paragraphs 166-168, a user placing music files in a virtual container named "Shared music" and other users accessing music files in the "Shared music" virtual container). Also see paragraph 173) 
receivinq an indication from a second user to access the at least one file or application; and in response to the indication, providing full access to the second user, via the VSS, to the at least one file or application, without downloadinq the at least one file or application to the second user's system (See fig. 47, step 47010-47020, paragraph 214, receiving, from the new user at a computing device, a request for a list of virtual containers and storage appliances that the new user has permission to access (step 47010).  The method includes determining, by the server, that a registered owner of the given storage appliance has configured a virtual container on the given storage appliance to be shared with the new user (step 47015).  The method includes sending, by the server, an identifier of the given storage appliance to the new user (step 47020).. Clearly, full access is provided without any downloading of at least one file or application to the second user’s device. Granting access does not require downloading. Claim is silent with regards to second user opening/viewing shared file or application once access is granted. Also see fig. 38, paragraph 139, user can uncheck “create local copies of new connected folders” such that new connected folders are not cached (i.e. downloaded) locally. Also, user can uncheck reference number 3814) 
Barrall does not specifically teach, there being only one actual copy of a file or application that a virtual file or application placed in the VSS represents, the actual copy being stored on a …server 
However, Google further teaches there being only one actual copy of a file or application that a virtual file or application placed in the VSS represents, the actual copy being stored on a …server (See page 1 and 3, accessing the google drive using first user’s computer or mobile device, and other users sharing files with the first user (e.g. page 3, “Shared with me” comprising virtual file image). Also see pages 5-8, which teaches uploading or adding a local file to the Google Drive, from the computer of the your mobile devices”, where mobile device does not locally store the file that has been added from the computer but is able to view the file. Also see pages 12-14, where user can add uploaded file to a virtual folder and share with other users, where other users that can access the folder via Google Drive comprising the file do not have the file stored locally in their local storage (e.g. looking at page 3, “August Newsletter” file uploaded and shared with the first user by Murthy Desdai who is the other user, has the actual copy of the file stored in his local storage, and the first user viewing the screen in page 3 does not have the file stored locally))
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall to comprise method further taught by Google because web cloud-based operating system that operates independently of user’s device hardware and OS allow everyone access his/her added/uploaded files from everywhere and at any time, from any capable device through the Internet (Google, page 1). Also, original copy of the file that has been added to the storage shared by other users is preserved and not modified by any other users.
Barrall-Google does not specifically teach, the actual copy being stored on a single server 
However, Sanders further teaches, the actual copy being stored on a single server (See paragraphs 39, 40, 42, 75, 128, remote server 112 is sometimes described in this application as a single server or single server system, wherein Sanders suggests usage of single remote server. Paragraphs 39-40 recites, The user of client 
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall-Google to comprise method further taught by Sanders because usage of single server simplifies the data storage process, especially in a case when size and amount of the files being stored are not large. 


In regards to claim 2, Barrall-Google-Sanders teaches the method of claim 1,
wherein the at least two users are one or more of consumers, employees or principals of enterprises, friends of consumers, software "bots" and partners of enterprise employees or principals. (See Barrall fig. 24-25, and paragraph 156, where people added can be any of consumer, employees or principals of enterprises, friends of consumers, and partners of enterprise employees or principals. The title of each people added are merely non-functional descriptive materials and are not functionally involved in the steps recited. All of the steps of the function would be performed the same way regardless of whether or not the items corresponded to analysis results or anything else such as “title” of user. For example, the two users being patent examiners, bots, employees, or friends, have no effect on the functions recited in the claims)

In regards to claim 3, Barrall-Google-Sanders teaches the method of claim 1,further comprising providing at least one additional VSS linking one of the at least two users and a third party. (See Barrall fig. 19 and paragraph 150, list of connected folders (E.g. virtual storage spaces) that links one of the at least two users and a third party (i.e. set of information 1912 includes number of users who are sharing the folder). Also see fig. 23, 25, and 27, transporters. Lastly, see Barrall figs. 23 and 43, and associated paragraphs, adding a connected folder and inviting people to the created connected folder).

In regards to claim 4, Barrall- Google-Sanders teaches the method of claim 1,wherein the at least one file or application comprises any of virtual files, objects, data, applications and web page links. (See Barrall paragraph 167-168, 184, and figs. 40-42, group of friends sharing files, objects, data, and web page links (e.g. which can be contained in a word doc) in a virtual container amongst each other.)

In regards to claim 6, Barrall- Google-Sanders teaches the method of claim 4, wherein at least one of: the virtual file or virtual application is interacted with by non-owners of the actual underlying application or file via an image in their user interface that represents the actual application or file-3-KL3 3042525 1Atty. Docket No. 066442/00005the firtual sdfsdfsdfsdf, (See Google, pages 6-7 which teaches first user adding actual file to the Google Drive. Furthermore looking at page 3, assuming that “other user” screen is displayed shown in page 3 under “Shared with me”, and “Murthy Desdai” is the first user who added actual file, the other user who is non-owner of the actual file can interact with virtual file “August Newsletter” comprising image (e.g. document icon representing actual file))  
a virtual mapping of files and applications is stored in a database associated with one of the at least two users, or 
a virtual mapping of files and applications is stored in a database associated with one of the at least two users and the database is one of an enterprise database, an enterprise partner database and a consumer database.


In regards to claim 9, Barrall- Google-Sanders teaches the method of claim 1, further comprising providing either: at least one additional VSS, such that in a matrix of VSS there is an enterprise zone and a consumer zone, or (See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). Lastly see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer)
at least one additional VSS, such that in the matrix of VSSs there is an enterprise zone and a consumer zone, wherein different parties set privacy types in each of the consumer and enterprise zones. ((See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and 

In regards to claim 16, Barrall- Google-Sanders teaches the method of claim 1, wherein at least one of: the user interface includes a main screen displaying the contents of the VSS, and one or more side screens, or (See Barrall paragraph 184 and figs. 19 and 40, and associated paragraphs, main screen “company files” displaying the contents of the virtual storage space and one or more side screens (e.g. favorites). Also see figure on Google page 3))
the user interface includes a main screen displaying the contents of the VSS, and one or more side screens, and said one or more side screens include client chat and a depiction of the contents of the user’s cloud storage.

In regards to claim 18, Barrall- Google-Sanders teaches the method of claim 1, wherein said VSS is a virtual representation of a storage space in one of a database, a memory, a data structure and a dynamically allocated memory. (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system). Also see Google page 3)

Claim 19 is similar in scope to independent claim 1, therefore, it is rejected under similar rationale as set forth above.

	Claim 20 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 21 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 22, Barrall- Google-Sanders teaches the non-transitory computer readable medium of claim 19, wherein at least one of: 
any users with access to the same VSS can import, export, exchange, delete, and execute virtual files, objects and applications, 
the single server of the VSS includes at least one of cloud storage, dedicated or shared storage server, and remote storage hardware, (See Google figure in page 3, as well as its descriptions, the file is stored in cloud storage. Also Sanders See paragraphs 39, 40, 42, 75, 128, remote server 112 is sometimes described in this application as a single server or single server system ) or 
the VSS is a virtual representation of a storage space in one of a database, a memory, a data structure and a dynamically allocated memory. (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system). Also see Google page 3)

Claim 26 is similar in scope to claims 19 and 1, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 27, Barrall- Google-Sanders teaches the system of claim 26, wherein at least one of: 
said virtual storage space is a virtual representation of storage space in one of a database, a memory, and a dynamically allocated memory, (See fig. Barrall 19 and 40, virtual container is virtual representation of a storage space in one of a database (see paragraph 6, database system))
a virtual mapping of files and applications in the virtual storage space is stored in a database associated with one of the at least two users, 
a virtual mapping of files and applications in the virtual storage space is stored in a database associated with one of the at least two users, and wherein the database is one of an enterprise database, an enterprise partner database and a consumer database, 
or an application added to the virtual storage space can either add context or not add context. 

In regards to claim 30, Barrall- Google-Sanders teaches the system of claim 26, further comprising one or more of: 
at least one additional VSS, such that in a matrix of VSS there is an enterprise zone and a consumer zone, or (See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each 
at least one additional VSS, such that in a matrix of VSSs there is an enterprise zone and a consumer zone, wherein different parties set privacy types in each of the consumer and enterprise zones. ((See Barrall fig. 19, and paragraph 150, which shows three different connected folders (i.e. three different virtual storage space). Each connected folder can be associated with “consumer” and “enterprise” zone (e.g. “consumer” and “enterprise” are merely an non-functional descriptive subject matter and are not functionally involved in the steps recited). see Barrall fig. 43, folder name and description can include description regarding consumer or enterprise. Also see Google pages 14-15, newly created folder names can comprise information relating to enterprise and consumer). See Barrall paragraphs 95-97, different privileges between owner of the virtual container and non-owner)

In regards to claim 33, Barrall- Google-Sanders teaches the non-transitory computer readable medium of claim 19, wherein: 
if an owner of the file or application that has been placed in the VSS deletes it no user can access the file; or (See Sanders fig. 9B and paragraph 218)
if an owner of a file or application that has been placed in the VSS changes it users only have access to the changed file or application. (See Google pages 13-14, upon adding files to a folder (e.g. change in file), owner can then share folder with other users for their access to the folder comprising the file)

Claims 5, 11-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrall et al. (US Publication No. 2013/0290464 A1 provisional applications 61/638,866, 61/731,517, 61/731,518 filed 04/26/2012, 11/30,2012, and 11/30/2012, which provide full support)) in view of NPL: ”Google Drive: Access and organize your files”, hereinafter “Google”, in view of Sanders et al. (US Publication No. 2013/0047084 A1), and further in view of Divorra Escoda (US Publication No. 2013/0047095 A1)



In regards to claim 5, Barrall- Google-Sanders teaches the method of claim 2, wherein any users with access to the same VSS can import, export, exchange, delete, and execute virtual files, objects and applications. (See Barrall paragraph 167-168 and figs. 40-42, and paragraph 95, any users with access to the same virtual container can add, read, write, modify, delete, and execute virtual files, objects, and applications. )
Barrall- Google-Sanders does not specifically teach, VSS storing virtual applications, or virtual applications
 virtual applications (See Divorra Escoda paragraph 19, adding/executing applications and plurality of users using the application as a collaboration tool)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall- Google-Sanders to comprise method further taught by Divorra Escoda because not only plurality of users can share files via virtual storage, Divorra Escoda’s method further allows adding collaboration tools such that collaboration with other users via various activities/applications can be performed, therefore, improving user’s experience (See abstract and paragraphs 18-19).

In regards to claim 11, Barrall- Google-Sanders- teaches the method of claim 4.
Barrall- Google-Sanders does not specifically teach, wherein an application added to a VSS can either add context or not add context
However, Divorra Escoda further teaches, wherein an application added to a VSS can either add context or not add context (See Divorra Escoda paragraph 19, which teaches adding application to the virtual storage space. Claim recites “can add context or not add context”, implying that claim can “perform A or not perform A”, where claim language is automatically met itself. Added applications in Divorra Escoda can add context or not add context (e.g. Whiteboard for co-drawing and WebBrowser for co-browsing))
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Barrall- Google-Sanders to 


In regards to claim 12, Barrall- Google-Sanders-Divorra Escoda teaches the method of claim 11, wherein at least one of: said context includes modifying a property of, or obtaining an output relating to, at least one file or object already in the VSS, (See Barrall paragraph 167-168 and figs. 40-42, and paragraph 95, any users with access to the same virtual container can add, read, write, modify, delete, and execute virtual files, objects, and applications. Also see Divorra Escoda paragraph 19)
the conjunction of applications and users in the VSS creates context amongst them,
 applications and files can be added to VSSs already containing applications and files, or (See Divorra Escoda paragraph 19 and Barrall paragraph 167. Also see Google pages 6-7, user can add new files to the Google Drive and/or virtual folder in Google Drive that already contains files)
-4-KL3 3042525 1Atty. Docket No. 066442/00005virtual applications and virtual files can be added to VSSs already containing applications and files, and said new applications and files, and said old applications and files add context to each other.

In regards to claim 15, Barrall- Google-Sanders-Divorra Escoda teaches the method of claim 5, wherein said objects and files include one or more of photos, videos, text files, images, HTML pages, portions of web pages, and URLs. (See Barrall paragraph 184 and fig. 40, doc file and jpg file)




Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Sanders does not teach or suggest, “the actual copy being stored on a single server of the VSS”. Examiner respectfully disagrees.
Examiner points out that the only question that needs to be addressed is whether Sanders discloses virtual (remote) storage having a single server as claimed. Examiner relies Sanders for said feature. It is clear that prior combined cited arts Barrall-Google clearly disclose user uploading his file to a drive (like Google cloud drive storage), however they do not explicitly state whether the file is stored on a single server implementation (emphasis added). Sanders clearly suggests, teaches, and discloses single server (remote server 112) or single server system which operates remote storage 114, wherein remote storage 114 provide user-segregated storage space for users to store data, including media libraries and digital media items (Sanders, paragraphs 39-40). Applicant’s argument on Sanders are based on an unreasonably 
In response to applicant's arguments against the Sanders individually:

    PNG
    media_image1.png
    117
    649
    media_image1.png
    Greyscale
 one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Features shown above that applicant is mentioning are already disclosed by Barrall-Google. Also, it is obvious that when user uploads a file to a remote storage, only single copy exists in the virtual folder/drive, unless user decides to upload two separate of the same copies. Examiner just cannot see how claimed feature is novel over most of other file remote collaboration/sharing platforms already available (i.e. Blackboard, Dropbox, Zoom, Google, and many more). During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). 
Lastly, examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN S LEE/Primary Examiner, Art Unit 2177